MACK, Senior Judge,
dissenting:
In my opinion, the record before us does not contain clear and convincing evidence that the termination of this parent/child relationship is in the child’s best interest. I would not affirm the trial court’s decision. Rather, I would remand this case to permit the trial court to make more extensive, and current, factual findings consistent with the child’s overall best interest.
I.
T.M. was born to appellant on March 19, 1991. Shortly after T.M.’s birth, appellant moved to a homeless shelter where she met and became friends with J.T., a weekend volunteer. Appellant stayed at the shelter for approximately six months. Soon after leaving the shelter, appellant asked J.T. to care for T.M. while she underwent drug rehabilitation. Eventually, a pattern developed where J.T. was regularly caring for T.M., because appellant, on her own initiative, frequently sought out drug-abuse treatment programs and participated in various support *957groups.1 Appellant made J.T. godmother to T.M. and turned to her rather than to her own family to care for T.M. in her absence.2
On August 3,1992, the D.C. Police went to the house where T.M. and appellant were living in response to a call from a Virginia social worker who claimed that appellant had threatened to hurt T.M. Appellant and T.M. were escorted to a child protective agency where an assigned social worker concluded there was possible danger to T.M. and, with appellant’s consent, she placed T.M. with J.T. until shelter care could be arranged.3 The following day neglect charges were filed against appellant. On September 18, 1992, appellant stipulated that T.M. was a neglected child, pursuant to § 16-2301.4 At the initial disposition hearing, T.M. was placed in the care of J.T., who eventually became her foster mother. On April 7, 1993, during the second disposition hearing, T.M. was committed to the legal care, custody and control of DHS. The court ordered T.M. to remain in J.T.’s custody.
On January 7, 1994, T.M.’s guardian ad litem filed a motion to terminate the parent/child relationship5, pursuant to §§ 16-2351 et seq,6 A hearing was held on March 17,18, 21, 22, and 24,1994. The witnesses at this hearing were: the two D.C. social workers assigned to appellant, T.M.’s first guardian ad litem, a pre-school teacher at T.M.’s day care center, J.T., appellant’s sister and aunt, appellant, and the friend appellant was living with on August 3, 1994.
The trial court granted the guardian ad litem's motion to terminate parental rights. The court’s findings of fact and conclusions of law are appended to the majority opinion. It is significant that this opinion speaks to the “bonding” that had taken place between J.T. and T.M. during this interim arrangement, and voices the court’s distress that the assigned DHS social worker (who was antagonistic to appellant) had done little to affect reunification between the natural mother and child.
II.
We all can agree that the disruption of any family unit is a heart-rendering experience. However, the incidents attendant to such a disruption are necessarily unique. The court-imposed termination of the parent/child relationship is an extreme remedy that obviously has a significant lifelong impact upon all parties. Therefore, the statutory criteria, established by §§ 16-2351 et seq., should not *958be the subject of wooden application. Relevant case law should be flexible and fact-specifle. We should not affirm the termination of the parent/ehild relationship where a less drastic remedy is both available and feasible. See In re L.L., 653 A.2d 873, 887 (D.C.1995) (“Termination of parental rights is a drastic remedy, which should be ordered only upon a showing of ‘clear necessity’”) (citations omitted).
It is well-established in the District of Columbia that a child’s best interests are presumptively served by being with his (her) natural parent(s), provided that the parent(s) is (are) not abusive or otherwise unfit. In re S.G., 581 A.2d 771, 781, 785 (D.C.1990); In re A.C., 597 A.2d 920, 925 (D.C.1991) (citing In re S.G., supra, 581 A.2d at 784-85); In re D.G., 583 A.2d 160, 164 (D.C.1990) (“In the District of Columbia, the fundamental presumption is that children and their natural parents should remain together”) (citations omitted). The trial court did not expressly find appellant to be abusive or otherwise unfit.7 In this jurisdiction, however, a showing of parental unfitness is not required in order to terminate parental rights; the dis-positive factor is the best interests of the child. In re K.A., 484 A.2d 992, 997-98 (D.C.1984) (citations omitted); Shelton v. Bradley, 526 A.2d 579, 580 n. 3 (D.C.1987).8 Nonetheless, since a child’s best interests are presumptively served by being with a fit natural parent, it is clear that parental fitness, while not required, is definitely relevant to the termination of parental rights.
In granting the motion to terminate the parent/child relationship, the trial court applied the six factors established by § 16-2353(b).9 However, it is clear that the two factors that most influenced the court’s ultimate decision were the child’s need for continuity of care and a stable environment, and the child’s interaction with her natural family (as compared to her foster family). Although foster parent bonding may justify the termination of parental rights in order to spare the child irreparable harm, it is important to remember that not all psychological trauma is irreparable. Moreover, routine emphasis on parental bonding and continuity of care creates the significant risks of unfairly’prejudicing parents who have few material resources and of institutional bias in favor of adoption by foster parents and against reunification with natural parents. The New Jersey Supreme Court recently addressed these concerns:
The evidence presented by DYFS [Division of Youth and Family Services] did not support or sustain a conclusion that moving children under those circumstances will, to a reasonable psychological certain*959ty, cause serious harm, [especially given the expert testimony to the contrary] ... The standard is not that the end result cause no pain or trauma but that the child be kept from its parents only to avoid serious and lasting harm.
We noted in [case name omitted] that risks inhere in the use of bonding and psychological-parental theories. The theories are abused if routinely relied on to keep children in foster care rather than return them to their parents_ The facile use of the bonding theory can increase the risk of institutional bias militating in the direction of permanent placement and adoption of children in foster care-- In a process in which stability and continuity are made paramount, such subtle prejudices may unfairly weigh the process against parents with fewer material resources.
We are compelled to note that much of the bonding that has taken place in this case could have been avoided if the the agency had correctly followed its mandate to use due diligence and its best efforts to reunite children with their natural parents.... By encouraging her foster parents, to believe that K.L.F. was on the way to becoming their child ... DYFS may have [improperly] increased the amount of bonding that has occurred.
In re K.L.F., 129 N.J. 32, 608 A.2d 1327, 1333-34 (1992) (citations omitted).10
The trial court in the instant case not only found that DHS was non-responsive to appellant’s requests for visitation and public assistance, but (as we have noted) also found that the main social worker assigned to the case was “antagonistic” to appellant and “did little to affect reunification.” See majority op. at 954 & n. 1 (Appendix). Although the trial court therefore declined to credit DHS’s testimony, it concluded, nonetheless, that DHS’ actions towards appellant were “inconsequential” because of appellant’s “failure to recover strongly enough to offer herself as a viable parent.” See majority op. at 956 (Appendix). However, on this record, there is ample evidence to conclude that both social workers’ indifference and hostility towards appellant were indeed consequential. In short, the actions or inactions of DHS prevented a mother, with few material resources who was anxious to reunify with her daughter and willing to take the necessary steps for reunification, from achieving this goal. The trial court failed to adequately consider DHS’s improper contribution to appellant’s already difficult situation. Although DHS, unlike DYFS (discussed in the KL.F. case, supra), has no statutory mandate to take affirmative steps to reunify a parent and child, this court has held that DHS does have specific obligations in the reunification process. See, e.g., In re A.C., supra, 597 A.2d at 924 & n. 6; In re D.B.M., 570 A.2d 796, 808 (D.C.1990).
In In re A.C., supra, we discussed at length the roles of the court and public agencies (particularly DHS) in the reunification process:
The controlling statute in this jurisdiction contains no requirement that DHS make affirmative efforts to reunite the family. That is not to suggest that the custodial governmental agency has no obligation in that regard.... Following an adjudication of neglect, a predisposition study and report must be prepared which addresses the harms which led to intervention, plans for alleviating them, recommended services and service providers, actions required by the parents to remedy problems, estimated time necessary to reach goals of intervention, and the criteria for determining that continued interven*960tion is no longer necessary. If the child is removed from, the care of a parent ... the report must contain plans for maintaining contact between parent and child and for fostering that relationship, consistent with the child’s well-being.
*}: :H í¡í
The action or inaction of the agency having custody of the child is pertinent to the determination of whether a parent has seized that opportunity interest....
The agency’s action [or inaction] is relevant to other factors as well [including “the child’s need for continuity of care and for timely integration into a permanent home”].... Evidence that the agency failed to [provide “meaningful intervention” “in the lives of the existing family”] ... may explain the parent’s prior inability to meet the child’s needs, and leave open the prospect that the child’s integration into a permanent home might be better achieved by increased services, rather than by termination of parental rights.
597 A.2d at 924-26 (citations omitted; emphasis added).11 Similarly, in In re D.R.M., supra, we expressed concern about the potential for institutional bias favoring termination of the natural parent/child relationship over reunification:
Read literally, this testimony [of a DHS supervisory social worker] would mean that, in DHS’s view, when the natural parent has established no relationship with the child for a year following birth, a virtual conclusive presumption arises in favor of adoption, and not very much the parent can do will dissuade DHS from that course.... [Prospective reunion with the child would, in practice, be a fiction. DHS also, having elected for adoption, would have little incentive to assist the natural parent in designing and following through on a case plan looking toward reunification ....
We are convinced, however, that although a danger arises of institutional ambivalence (not to say schizophrenia) regarding reunification ... the record in this case does not demonstrate that the agency’s interest in or efforts toward reuniting child with mother slackened after D.R.M. was placed in a potential adoptive home.
Id., 570 A.2d at 807-08.12
According to the social worker’s testimony in the instant litigation, appellant’s case plan required her to: (1) undergo drug treatment; (2) look for housing accommodations; and (3) search for employment.13 Both appellant and the social worker testified that they had a difficult time contacting each other and as a result, they only met twice from 1992 to 1993. Both parties also agreed that the clash of personalities prevented any type of meaningful, productive relationship to develop.14 Again as we have noted: the social worker was “antagonistic” towards appellant, “did little to affect reunification,” and his “case *961plan was narrow.”15 Not only was reunification not adequately addressed, but, it can be inferred from the social worker’s testimony, that the employment requirement was never discussed in detail because he thought the first two objectives were more important.16 The social worker also testified that he never referred appellant to receive drug treatment, even though appellant’s participation in a drug treatment program was a key prerequisite to reunification.17 Moreover, there was nothing in the case plan addressing appellant’s obvious need for assistance in locating housing — nor was she ever given any assistance in this endeavor.18
Most importantly, the case plan did not specify any arrangements for appellant to visit with her child. The social worker simply told appellant to contact him whenever she wanted to visit with T.M. However, according to appellant, she attempted on numerous occasions to contact the social worker to schedule visits, to no avail. Given our discussion in AC. of DHS’s statutory duty to make plans for maintaining contact between the parent and child, the absence of any specific arrangements for appellant to visit with T.M. is particularly disturbing.19 At the very least, the case plan should have contained provisions allowing for supervised visitation of T.M. by appellant.20
III.
Unlike the parents in In re A.C. and In re D.R.M., appellant’s actions did not reflect an indifference towards or a lack of interest in making the lifestyle changes necessary for her to be permanently reunited with her child. To the contrary, appellant’s actions indicate that she was anxious to reunify with her child and that she was willing to take the steps necessary to achieve this goal. Moreover, it is clear that appellant was a loving mother with few material and human resources who was doing what she thought was best for her child. It is also clear that DHS failed to provide appellant with the necessary guidance and resources for her to realistical*962ly “recover strongly enough to offer herself as a viable parent.” Although DHS does not have an affirmative duty to reunify a parent and child, it does have statutory obligations which it failed to comply with in the instant ease. Considering that appellant clearly had few resources, and the obvious need for discouraging bias in favor of adoption by foster parents and against reunification with natural parents, DHS’ contribution to appellant’s failure to provide a stable home environment and failure to develop a bonding relationship with T.M. is very relevant and should have been given more weight by the trial court in its analysis.
In sum, the record before us does not contain clear and convincing evidence that termination of the parent-child relationship is in T.M.’s best interest. First and foremost, the trial court (and appellees) heavily rely upon the uncertainty surrounding appellant’s future ability to continue her drug treatment, find housing, and obtain employment created by her incarceration. See majority op. at 954 (Appendix). In this regard, it was revealed during oral argument that appellant is no longer incarcerated. Thus, the written record before us does not reflect this important intervening change in appellant’s life. Second, given the presumption that a child’s best interests are served by being with a natural parent who is not unfit, the record in this case does not adequately address the mother’s ability (or lack there of) to care for T.M.21 Furthermore, the record lacks any evidence concerning the potential psychological impact on T.M. if she is returned to her mother’s custody.22 And finally, measures less extreme than the termination of the parent/child relationship — such as supervised visitation by appellant — were not attempted or even discussed. Therefore, I would vacate the judgment and remand the case in order for the trial court to make more extensive and current findings addressing the concerns expressed herein.
Accordingly, I respectfully dissent.23

. Although appellant’s participation in a drug treatment program was an explicit prerequisite to her reunification with her daughter, DHS never referred appellant to a program nor provided her with any assistance in obtaining drug treatment. See infra at 960-961. Appellant sought out drug treatment on her own.


. Placement of T.M. with blood relatives was not pursued because it was against appellant’s wishes. The record does reflect that at least one blood relative, a maternal aunt, did express an interest in taking custody of T.M. from the onset. However, given that appellant’s relatives apparently offered her no assistance in her time of need — in terms of her homelessness and her drug abuse — (the record is noticeably silent on this issue), appellant's actions in discouraging placement of T.M. with blood relatives was arguably in T.M.'s best interest.


. Under D.C.Code § 6-2102 (1995), DHS social workers are required to launch an investigation within 24 hours (or immediately, in an abuse or dangerous situation) of receipt of a neglect allegation prior to making a decision tantamount to removing a child from his or her home. See D.C.Code § 6-2105 (1995). The social worker in this case, however, concluded that T.M. was in possible danger on the same day as the allegation after briefly interviewing appellant, J.T., and the police officers. Appellant’s “consent” to place her child with J.T. after the decision to remove her child had been made does not absolve the social worker from her statutory obligation to launch an investigation prior to making such a decision. I note that, apart from the call to the police claiming a purported threat, there was no evidence of injury nor of prior abuse or neglect from which the DHS social worker could conclude that T.M. was in any kind of danger. Rather, it would appear that the social worker in this case failed to comply with her statutory obligation. However, because appellant stipulated to the neglect adjudication, this issue is not properly before this court.


. D.C.Code § 16-2301(9)(C) (1989).


. In a recent decision, In re P.D. & D.D., 664 A.2d 337 (D.C.1995) (Mack, J.), I have expressed in a1 separate statement concerns about our court-approved practice of permitting a guardian ad litem to set in motion a TPR proceeding.


. D.C.Code §§ 16-2351 et seq. (1989).


. In fact, none of the evidence presented revealed a history of abuse; nor did it reveal that T.M. was not receiving the necessary and proper care from her natural mother prior to the petitioning of the neglect case.


. Note, however, that we have also held that a showing of parental unfitness is required in child custody cases. Id. ("If unfitness need not be proved even in a termination-of-parental rights case, then it seems illogical to require such proof when only the custody of a child is being decided”); Appeal of H.R., 581 A.2d 1141, 1153 (D.C.1990) (comparing the "fitness test” to the "best interests" test), cert. denied, — U.S. -, 115 S.Ct. 58, 130 L.Ed.2d 16 (1994); id. at 1153 n. 12.


. D.C.Code § 16-2353(b) (1989 & 1995 Supp.) provides in part:
(b) In determining whether it is in the child’s best interests that the parent and child relationship be terminated, a judge shall consider each of the following factors:
(1)the child’s need for continuity of care and caretakers and for timely integration into a stable and permanent home, taking into account the differences in the development and the concept of time of children of different ages;
(2) the physical, mental and emotional health of all individuals involved to the degree that such affects the welfare of the child, the decisive consideration being the physical, mental and emotional needs of the child;
(3) the quality of the interaction and interrelationship of the child with his or her parent, siblings, relative and/or caretakers, including the foster parent;
(3A) the child was left by his or her parent, guardian, or custodian in a hospital ... [T.M. was not left in a hospital];
(4) to the extent feasible, the child’s opinion of his or her own best interests in the matter; and
(5) evidence that drug-related activity continues to exist in a child’s home environment ... [the record contains no evidence that drug related activity existed in T.M.’s home; see majority op. at 955-956 (Appendix) ].


. Like appellant, the mother in that case was homeless and unemployed at the time she gave birth to her child; however, unlike appellant, she had no history of drug abuse. Unable to find shelter for herself and her daughter, the mother entered into a temporary custody agreement with DYFS and consented to the temporary placement of her daughter in foster care. She tried on numerous occasions to talk with a social worker about her child. Caseworkers sent letters to various state agencies and made phone calls in an effort to locate her. Upon finally reaching her child's social worker, approximately nineteen months after the child had been placed in foster care, the mother was informed that the agency had placed her child with pre-adoptive foster parents, legal action was being brought against her, and that she would not be allowed to visit her child absent a court order. Id. at 1328.


. In contrast to appellant, the parent in In re A.C. had no interaction with his child for at least four years (with the exception of one hospital visit), failed to appear for a visit with his child that he requested, was unable to be located by social workers on numerous occasions (DHS had contacted shelters, hospitals, jails, etc.), and even failed to attend the hearing terminating his rights (in spite of having been personally served and notified). Furthermore, unlike the current situation, it appears that the parent in In re A.C. made no efforts on his own to contact his child or to contact DHS (even though DHS gave him the necessary information at the neglect hearing).


. In contrast to the current situation, reunification efforts were actively pursued by DHS in the D.R.M. case — including referring the mother to counseling and parenting classes (which she failed to attend). Id. at 798-801. In fact, it is clear that it was the natural mother's disinterest in creating a case plan, her failure to even attempt to comply with the case plan and her overall failure to cooperate with the social worker (i.e., numerous missed appointments) that prevented her from having any realistic chance of reunifying with her child. Id.


. During cross-examination, the social worker admitted that he had never read the report prepared by the initial social worker concerning the neglect adjudication; that he had never seen this report; and that he did not have a copy of it on file. Thus, it appears that the social worker constructed a case plan without first reviewing vital background information.


. According to appellant, her attorney requested that another social worker be assigned to the case; however, this request was never acted upon.


. See majority op. at 954 & n. 1 (Appendix). Given that "the first goal of DHS is to achieve family reunification", the apparent absence of any substantive plan for reunification (as illustrated by the case plan itself and the discussions between appellant and the social worker) is troublesome, to say the least. In re A.C., supra, 597 A.2d at 924 n. 6; In re D.R.M., supra, 570 A.2d at 808.


. Consider the following portion of the examination:
Q. And were these the criteria for her to regain custody of her child?
A. I would say the first two are very important. ... DQt's not as if everybody can get a job, but if there was a way that she could— she wanted job training or anything. I could have referred her. So that’s — it’s a broad thing that we — but that’s not the big criteria.
Q. So if she underwent drug treatment and then looked for accommodations, they were the key things for her regaining custody of her child?
A. Yes.
[Emphasis added.]


. THE COURT: But did you refer [appellant] for drug treatment?
THE WITNESS: I did not refer her because she didn’t want to. She told me she didn’t want to.
THE COURT: As to the why — have you treated addicts who are so sick that they need help even though they don't ask for it?
THE WITNESS: You are asking me if someone has to be referred against her will.
THE COURT: I’m asking you about when you said the word voluntary [earlier in the testimony]. In your mind, is an addict freely able to stop using drugs whenever the addict chooses?
THE WITNESS: No. No, it’s not possible. It's not easy for an addict to—
THE COURT: Next question.


. Furthermore, according to appellant’s testimony, she asked the social worker for assistance in obtaining medicaid and food stamps. Although he referred her to the food stamp office, when appellant asked the social worker for bus tokens, he told her he had none.


. See supra at 959-960 (discussion of the A.C. case).


. In fact, the case plan taken as a whole was clearly inadequate in that it failed to comport with the statutory requirements that we discussed at length in A.C. The plan did not discuss how appellant was going to alleviate the harms that led to the intervention. As a related issue, the plan also failed to recommend services and service providers to appellant. Moreover, the plan did not contain any estimated time frames in which appellant was to achieve the required objectives.


. Given the existence of fully functional drug addicts, simply stating that appellant is unable to adequately care for her child because she is a drug addict, see majority op. at 954-955 (Appendix), is not enough. Furthermore, the court's finding of "no evidence [appellant] will permanently overcome her addiction" id., is arguably premature, because "relapse” is often viewed as part of the recovery process. There was no expert testimony or other medical evidence presented on this issue. Compare to In re L.L., supra, 653 A.2d at 882 (where two uncontested experts unequivocally testified that father's mental health history made him unfit parent); id. at 878-79.


. "The standard is not that the end result cause no pain or trauma but that the child be kept from its parents only to avoid serious or lasting harm.” In re K.L.F., supra, 608 A.2d at 1333 (emphasis added); see supra at 958-959. There was also no expert testimony or other medical evidence presented on this issue. Compare to L.L., supra, 653 A.2d at 882 (expert testified that separation of child from foster mother would create substantial risk of regression and long-term harm to child); id. at 878-79.


.In re L.L., supra, heavily relied upon by the majority, is distinguishable in important respects. See, e.g., notes 21 & 22, supra. In that case, the father whose parental rights were at issue had been convicted of sexually molesting his young stepdaughter and had an extensive history of life-endangering psychological problems, including suicide attempts, threats to family members and others, and admitted homicidal feelings — all of which represented a significant risk of physical and/or emotional harm to any child left in his care. Id., 653 A.2d at 878. Moreover, although the court reiterated that " 'the child cannot be punished for the alleged wrongs of the bureaucracy,” ” id. at 882 (citation omitted), it recognized that dereliction on the part of the agency is a relevant factor "where, with a little more effort by the agency, reunification could be safely and promptly accomplished.” Id. at n. 17.